Title: From John Adams to Timothy Pickering, 14 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 14th. 1799

Inclosed are four petitions for mercy. One from Conrad Marks, Fredk. Heyney Anthony Staler, John Getman, Valentine Kuder, Jacob Kline, David Shaffer & Philip Lesh. Another from George Schaffer, Daniel Swarts, Henry Stahler, Christian Rhodes & Henry Shaffert. A third from Jacob Eyerman & John Everhast & a fourth from John Fries, all supported by numerous petitioners on their behalf. I wish Dr. Priestly could see these petitions, & be asked to consider, whether it would be a pleasant thing to have an equal number of his neighbors in Northumberland, brought by his exertions & example into a situation equally humble.I pray you to communicate these petitions to the heads of departments & especially to the Attorney General. I wish all to consider whether it is proper that any answer should be given by me or my order to any of them. I think it may be said that these people are brought to humble themselves “in dust & ashes before their offended country.” That repentance however which in the sight of all penetrating heaven may be sufficiently sincere to obtain the pardon of sins, cannot always be sufficiently certain in the eyes of mortals to justify the pardon of crimes
I am Sir with much respect your most obedient
